DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2004/0222210).
Lin shows the structure claimed including a heater (12) having an upper surface for mounting a substrate/wafer, and a plurality of temperature resistance detectors (38) embedded within the heater to sense temperatures of different zones of the heater. 
Regarding the recitation of sintering, it is noted that the sintering is a process that renders the claim as a product by process wherein the patentability of the structure/product does not depend on its process/method of production. MPEP 2113. Nevertheless, it is noted that Lin also shows sintering the heater having a laminated structure of layers with the detectors (RTDs). Also, see para 0017 and 0030.
With respect to claim 2, Lin further shows the heater having a bake plate/layer (28/30) or a cap/top layer (30) coupled to the bake plate (28) with a resistive heating element (44) embedded within the bake plate to generate heat to thermally treat the substrate.  
With respect to claims 3 and 4, Lin further shows the bake plate made of a ceramic material including aluminum nitride wherein the bake plate of Lin that is made of the same material as claimed would also inherently exhibit a high thermal conductivity and a low coefficient of thermal expansion as claimed. Also, see MPEP 2112.01.
With respect to claims 5-7, Lin further shows the resistive heating element and the RTD sensors that are made of the same material, such as molybdenum, as claimed wherein the resistive heating element and the RTD detectors would also inherently exhibit a high melting  point and a thermal coefficient of expansion greater than or equal to a  ceramic material of the bake plate and the RTDs having a melting point greater than a sintering temperature of the heater as claimed.  
With respect to claim 13, Lin shows the structure claimed including a heater having a first resistive heating element in a first heating zone and a second resistive heating element in a second heating zone, a plurality of resistance temperature detectors (RTD 38) that are embedded with the heater prior to sintering the heater and positioned above the heating elements near the upper surface of the heater wherein a first RTD is positioned within the first heating zone to monitor a first temperature in the first heating zone and a second RTD positioned within the second heating zone to monitor a second temperature. 
With respect to claims 14 and 15, Lin further shows the bake plate made of a ceramic material including aluminum nitride wherein the bake plate of Lin that is made of the same material as claimed would also inherently exhibit a high thermal conductivity and a low coefficient of thermal expansion as claimed. Also, see MPEP 2112.01.
With respect to claims 16 and 17, Lin further shows the resistive heating element and the RTD sensors that are made of the same material, such as molybdenum, as claimed wherein the resistive heating element and the RTD detectors would also inherently exhibit a high melting  point and a thermal coefficient of expansion greater than or equal to a  ceramic material of the bake plate and the RTDs having a  melting point greater than a sintering temperature of the heater as claimed.  
With respect to claim 18, Lin further shows the plurality of RTDs having a resistive grid of conductors (38) having a resistance about 100 ohms as illustrated in Figure 8. Also, see para 0043.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2004/0222210) in view of Volfovski et al (US 2013/0037532; hereinafter Volfovski ‘532) and Volfovski et al (US 2014/0197151; hereinafter Volfovski ‘151).
Lin shows at least one resistive heating element comprising a first resistive element and a second resistive element but does not explicitly show the first resistive element that generates heat within an inner heating zone and the second resistive element that generates heat within an outer heating zone of the heater. 
Volfovski ‘532 shows it is known to provide a heater plate with a first resistive heating element for generating heat within an inner heating zone (heating zone 404/408) and a second heating element for generating heat within an outer heating zone (410).  
Volfovski ‘151 also shows it is known to provide a heater plate having a plurality of resistive heating elements including a first resistive heating element that generates heat within an inner heating zone which is shown by an inner heating portion of the heater plate and a second resistive heating element that generates heat within an outer heating zone which is shown by an outer heating portion of the heater plate. 
In view of Volfovski ‘532 and Volfovski ‘151, it would have been obvious to one of ordinary skill in the art to adapt Lin with the first and second heating elements that are arranged in an inner and outer heating portion of the heater plate to respectively generate heat within an inner heating zone and an outer heating zone as an alternative heating arrangement as known in the art to separately and independently heat the inner and outer zones of the heater plate. 
With respect to claims 9, 11 and 12, Lin further shows a first RTD that corresponds to a first temperature of a first heating zone and a second RTD that correspond to a second temperature of the second heating zone. Volfovski ‘532 further shows the inner and outer heating zones each having a corresponding RTD (120; para 0031 and 0036). Volfovski ‘151 also showing a plurality of RTD detectors including a first RTD having a plurality of RTD detectors (112) that are positioned within an inner heating zone which is shown by an inner portion of the heater plate, and a second RTD having a plurality of RTDs that are positioned within an outer heating zone which is shown by an outer portion of the heater plate wherein Volfovski ’151 further shows the RTDs that are connected to a  temperature determination module (508) that receives output current from the RTDs wherein the temperature determination module (508) determines temperature based on a voltage drop across the RTDs (also, see para 0036 of Volfovski ‘151). Lin further shows a thermal coefficient resistance curve/graph (Figure 8 ) that can be used to correlate the resistance of the RTD to the temperatures (also see para 0039 of Lin) wherein Volfovski ‘151 also teaches for resistance as a function of temperature (para 0036). Thus, it would have been obvious to one of ordinary skill in the art to adapt Lin with the first and second RTD in the respective inner and outer heating zones wherein each of the first and second RTD provides a first and second output current that corresponds to the temperature generated in the heating zone wherein the resistance of the first and second RTDs can be further determined based on the temperature coefficient of resistance curve/graph as taught by Lin so that each of the heating zone is independently controlled to provide the desired temperature thereof. 
With respect to claim 10, Lin further shows the plurality of RTDs having a resistive grid of conductors (38) having a resistance about 100 ohms as illustrated in Figure 8. Also, see para 0043.
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2004/0222210) in view Volfovski et al (US 2014/0197151; hereinafter Volfovski ‘151).
Lin shows the method claimed including a multiple heating zones (28A, 28B), monitoring a first temperature generated within a first heating zone (e.g., 28A) via a first RTD embedded in the heater, monitoring a second temperature generated within a second heating zone via a second RTD embedded in the heater wherein the first and second temperature are independently controlled (para 0009). Lin further shows the firs and second RTD are embedded prior to sintering the heater (see para 0017 and 0030) wherein the RTDs are made of molybdenum that has a higher melting point greater than a sintering temperature of the heater that is made of aluminum nitride as disclosed in the application. But, Lin does not explicitly show controlling the first and second temperatures based on output currents received from the first and second RTD. 
Volfovski ‘151 shows it is known to provide a heater with a plurality of RTD detectors (112) including a first RTD and a second RTD wherein Volfovski ’151 further shows that the RTDs are connected to a temperature determination module (508) that receives output current from the RTDs wherein the temperature determination module (508) determines temperature based on a voltage drop across the RTDs (also, see para 0036 of Volfovski ‘151). 
In view of Volfovski ‘151, it would have been obvious to one of ordinary skill in the art to adapt Lin with the first and second RTD in the respective heating zones wherein each of the first and second RTD provides a first and second output current that corresponds to the temperature generated in the heating zone wherein the resistance of the first and second RTDs can be further determined based on the temperature coefficient of resistance curve/graph as taught by Lin so that each of the heating zone is independently controlled to provide the desired temperature thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt et al (US 2018/0088066) shows determining a resistance based on voltage for determining temperature (para 0150).
Parkhe (US 2017/0215230) shows a coefficient of resistance of RTDs as a function of temperature wherein (para 0064). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761